Citation Nr: 0801381	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
undifferentiated type, currently rated 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, denied the 
veteran's claims for a higher evaluation for schizophrenia 
and for TDIU.

The appeal for TDIU is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The veteran's schizophrenia is characterized by moderate 
social and employment impairment, but not suicidal ideation, 
obsessional rituals, incoherent speech, panic or depression, 
impaired impulse control, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or an inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.130, Diagnostic Code 9204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 50 percent for service-connected schizophrenia.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2003 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also told he had to support his 
claim with appropriate evidence.  In essence, he was told to 
submit any evidence in his possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is requesting an increased evaluation.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran was afforded VA medical examinations in 
July 2004 and April 2003.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Increased Evaluation for Schizophrenia

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation sole on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

Recently, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board has considered whether 
the veteran is entitled to staged ratings at any time during 
the appeal period.

Where a psychiatric disorder such as schizophrenia causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is assigned.  38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (2007).

The veteran has a history of hospitalizations for 
schizophrenia.  In April 2004, the veteran was again admitted 
to the hospital with schizophrenia.  He arrived at the 
emergency room with a neatly packed suitcase and a bag.  The 
veteran complained of hearing voices and suicidal ideations, 
but the staff did not observe any evidence of auditory 
hallucinations.  His memory was intact and thought processes 
were organized.  He could socialize with others and his mood 
and behavior were appropriate, though he did become hostile 
and throw some books.  He apologized afterwards.  At 
discharge, the veteran denied suicidal or homicidal ideations 
and did not display symptoms of a psychotic disorder.  The 
veteran was assigned a temporary total rating by the RO for 
this period of hospitalization.

VA treatment notes from February 2003 show the veteran was 
coherent, though his speech was irrelevant.  He was anxious 
and irritable.  There were no psychotic symptoms, no memory 
impairment, and the veteran was well-oriented, though his 
judgment was poor.

The veteran attended a VA examination in April 2003.  The 
veteran reported that he needed to retire due to problems at 
work and on the streets.  He was alert and oriented, neatly 
groomed and dressed, his concentration was good, and his 
memory was fair.  His speech was coherent and insight and 
judgment were fair.  He exhibited good impulse control and 
there were no suicidal or homicidal ideations.  He was 
anxious.

In May 2003, the veteran lost his job at the VA medical 
center in San Juan.  He had come to work smelling of alcohol 
and slurring his speech.  He was observed to be disoriented, 
anxious, and poorly groomed.

At a July 2004 VA examination, the veteran complained of 
irritability, insomnia, anxiety, and restlessness.  He did 
not report symptoms that were cognitive, psychotic, or mood-
related.  He was appropriately dressed and groomed.  His 
speech and thought processes were organized, coherent and 
logical.  Judgment and insight were fair, and his memory and 
concentration were adequate.  There was no evidence of 
inappropriate behavior, delusions or hallucinations, phobias, 
obsessions, panic attacks, or suicidal ideations.  The 
examiner found that these symptoms moderately interfered with 
employment and social functioning.

The veteran's symptoms do not rise to the level of severity 
required for a 70 percent rating.  The symptoms the veteran 
experienced in April 2004 did not persist and appear to be an 
isolated incident, as they are not repeated in the medical 
records.  The veteran denied suicidal ideations at both VA 
examinations and the VA treatment records do not contain 
other reports of suicidal ideations.  The July 2004 VA 
examiner said there was no evidence of obsessions, and the 
medical records contain no other indications of obsessional 
rituals of any kind.  Even during the April 2004 
hospitalization, the veteran's speech was coherent and 
logical.  At worst, the veteran's speech was irrelevant at an 
isolated incident in February 2003.  There is no evidence of 
panic or depression except for, again, in February 2003, when 
the veteran was anxious.  The April 2003 examiner 
specifically found that the veteran had good impulse control, 
and the only example of a period of violence was during the 
April 2004 hospital stay, when the veteran threw some books 
at hospital staff.  There is no indication that this type of 
behavior was ever repeated.

The veteran's personal appearance and hygiene were always 
good, even when he went to check himself into the hospital in 
April 2004.  There is little indication that the veteran has 
difficulty adapting to stressful circumstances.  There is no 
evidence that the veteran cannot maintain or establish 
effective relationships.  He lives with is parents, and 
during his April 2004 hospital stay the veteran socialized 
with others.  The July 2004 examiner found that the 
schizophrenia has a moderate impact on social functioning, 
which is more consistent with a 50 percent evaluation.

The veteran has little to no work history, having been 
employed only on two brief occasions by VA.  He lost one of 
these jobs after coming to work intoxicated.  There is no 
evidence that this isolated incident is related to the 
veteran's schizophrenia.  In fact, the veteran generally 
denies drinking regularly.  The July 2004 examiner found that 
the schizophrenia has a moderate impact on employment, which 
is more consistent with a 50 percent evaluation.

The veteran's Global Assessment of Functioning (GAF) Scores 
do not support a higher evaluation of 70 percent.  The GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  A GAF score of between 41 and 50 denotes 
serious symptoms, e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting or any serious impairment in 
social, occupational, or school functioning, e.g., no 
friends, unable to keep a job.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A score of 51-60 represents "[m]oderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 61-70 
illustrates "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  The 
veteran's GAF scores were between 60 and 70, with a single 45 
on admission to the hospital in April 2004.  These scores are 
consistent with the moderate symptoms described above, and 
enforce the appropriateness of a 50 percent, but no higher, 
evaluation.

The preponderance of the evidence is against the veteran's 
claim for an evaluation higher than 50 percent.  Because the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable result.  Therefore, the claim for a 
rating in excess of 50 percent cannot be granted.


ORDER

The appeal for a rating in excess of 50 percent for 
schizophrenia is denied.


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities are 
schizophrenia, rated 50 percent disabling; right ear hearing 
loss, rated 10 percent disabling; right otitis media with 
status post-operative right radical mastoidectomy, rated 10 
percent disabling; tinnitus, rated 10 percent disabling; and 
left otitis externa, rated 0 percent disabling.  As such, the 
veteran does not meet the percentage threshold requirements 
provided in 38 C.F.R. § 4.16(a) for consideration of 
entitlement to a total rating based on individual 
unemployability, because the combined rating for his service-
connected disabilities is not 70 percent or more.  He may, 
however, be entitled to TDIU based on extraschedular 
considerations under 38 C.F.R. § 4.16(b). 

VA's policy is to award TDIU in all cases in which service-
connected disability precludes gainful employment regardless 
of the percentages awarded.  38 C.F.R. §§ 4.16(b) (2007).  
Although the Board does not have the authority to assign an 
extraschedular TDIU, appropriate cases may be referred to the 
Director of the VA Compensation and Pension Service or 
Undersecretary for Benefits for extraschedular consideration 
if it is determined the circumstances present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b); see also 
Bowling v. Principi, 15 Vet. App. 1 (2001). 
 
The RO denied the veteran's TDIU claim because he did not 
meet the requisite schedular percentages.  See 38 C.F.R. § 
4.16(a).  Furthermore, because the evidence did not indicate 
his service-connected disabilities rendered him unemployable, 
extraschedular consideration was not given under § 4.16(b).  
However, the Board notes that the work history provided by 
the veteran shows that he has been essentially unemployed for 
since at least the 1980s.  The only employment he has had was 
with the VA in the 1980s and again for two months in 2003.  
The 2003 employment ended when he went to work intoxicated.

The veteran has not yet received a VA examination to 
determine whether he is unemployable, and the Board finds 
that, given the long and unexplained history of unemployment, 
such an examination is necessary to determine whether 
extraschedular consideration should be given.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (the duty to 
assist provisions of the VCAA includes the duty to provide 
medical examinations or obtain opinions if it is determined 
necessary to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination.  The entire claims 
file must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and 
physical, including discussing the 
veteran's employment history.

The examiner should determine whether 
the veteran's service-connected 
disabilities render him incapable of 
securing and maintaining substantially 
gainful employment.  In offering this 
opinion, the examiner must consider the 
degree of interference with ordinary 
activities, including capacity for 
employment, caused solely by the 
veteran's service-connected 
disabilities, as distinguished from any 
nonservice-connected conditions.  

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated, including considering 
whether this case presents such an 
exceptional or unusual disability 
picture so as to render impractical the 
application of the regular schedular 
standards and, therefore, warrant 
referral to the Director of the VA 
Compensation and Pension Service or 
Under Secretary for Benefits for 
extraschedular consideration under the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.16(b).

If the claim remains denied, a 
supplemental statement of the case 
should be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


